PER CURIAM.
Timothy Rodgers appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm. Our affirmance, however, is without prejudice to Rodgers’ ability, if any, to file a motion to correct illegal sentence pursuant to *527Florida Rule of Criminal Procedure 3.800 alleging that he does not have the requisite underlying convictions to support his habitual offender sentence under section 775.084, Florida Statutes (1997). See Judge v. State, 596 So.2d 73, 78 (Fla. 2d DCA 1992) (en banc) (holding habitual offender sentence is illegal for purposes of rule 3.800(a) if a prior offense essential to categorize defendant as a habitual offender does not actually exist).
CAMBPELL, A.C.J., and BLUE and NORTHCUTT, JJ., Concur.